Title: From George Washington to John Paul Jones, 2 September 1787
From: Washington, George
To: Jones, John Paul



Sir,
Philadelphia Sept. 2d 1787

Should this letter reach you in time, the purport of it is, to beg your care of the enclosed to the Marqs de la Fayette; and to inform you that all the letters, Memorials, and Papers of every kind which had been transmitted to me as President General of the Society of the Cincinnati, were forwarded (not expecting to attend it myself) to the last General meeting holden in this City but how they were acted upon is not in my power to inform you, not being at it.
I have received, and have forwarded to my house the Bust you did me the honor to present me with, and shall place it with my own. wishing you every possible felicity I have the honor to be—Sir Yr Most Hble & Obed. Sert

G. Washington

